DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for amendment filed on 1/4/21 including claims 1-30. Claims 1, 10, 13, 16, 17, 20,24, 26 and 30 have been amended.
Claim Objections
Claim 24 is objected to because of the following informalities: 
Claim 24 status is shown as amended, but it shows no amendment. 
  Appropriate correction is required.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/21 has been entered.
 
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or 
as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 
not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, 
would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 8, 10, 16-19, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Ko et al (US 20100279625), henceforth, 625,, as applied to preceding claims above, and further in view of Nammi  et al  (US 20160143055), henceforth, ‘055.
	For claim 1, ‘625 discloses following limitation:
	A method for wireless communications by a user equipment (UE), comprising
	(‘625: fig. 1, [0029] The BS 20 is generally a fixed station that communicates with the UE 10. Further, [0008] The UE may transmit data by receiving the control information through the downlink control channel. A UE having multiple antennas may transmit data through all or some antennas)
	grouping one or more UE antennas into one or more groups; 
	(‘625: [0008] A UE having multiple antennas may transmit data through all or some antennas. Tx antenna selection of the UE may be indicated using the control information transmitted through the downlink control channel, or may be determined according to a predetermined rule. For example, a base station (BS) may provide a UE having two Tx antennas with control information regarding selection of a first antenna or a second antenna. Alternatively, the Tx antenna may be selected by the UE on a slot or subframe basis.[0012] ---transmitting an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas and 
sending a message to a base station (BS)  including information indicating the one or more groups.	
           (‘625: [0008] the Tx antenna may be selected by the UE on a slot or subframe basis.[0012] ---transmitting an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas, [0012] The method includes: transmitting an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas; [0106] The BS receives the data transmitted through the Tx antenna indicated by the antenna group selection indicator. [0086]--- Alternatively, in open loop antenna selection in which the UE selects its own Tx antenna, the antenna group selection indicator may 
be transmitted from the UE to the BS.) [0106] The UE selects a Tx antenna to be activated according 
to the antenna group selection indicator (step S220). The UE transmits data through the selected Tx antenna (step S230).[0107] In case of using open-loop antenna selection, the BS may not report the Further, the UE may select the Tx antenna according to a predetermined rule, and may report the selected Tx antenna to the BS by using the antenna selection indicator. In this case, the UE may transmit the antenna selection indicator together with data through a PUCCH or a PUSCH.)
	‘625 does not disclose following limitations, which are disclosed by ‘055, as follows:
and a time at which the UE uses the one or more groups, a duration that the UE uses the one or more groups, or both.
(‘055: [0043] The user equipment comprises one or more processors. The one or more processors are configured to obtain information about a grouping of a plurality of antenna ports corresponding to a plurality of channel state information reference signals (CSI-RS) into at least a first CSI-RS antenna port group and a second CSI-RS antenna port group, the first CSI-RS antenna port group having a first transmission periodicity and the second CSI-RS antenna port group having a second transmission periodicity such that the CSI-RS corresponding to the antenna ports of the first CSI-RS antenna port group are transmitted at a different time than the CSI-RS corresponding to the antenna ports of the second CSI-RS antenna port group. The one or more processors are configured to perform CSI measurements on CSI-RS corresponding to the first CSI-RS antenna port group transmitted according to the first transmission periodicity and on CSI-RS corresponding to the second CSI-RS antenna port group transmitted according to the second transmission periodicity. The one or more processors are configured to report CSI measurement results to a network node.[0088]. UE 110 may report CSI for the first and second antenna port groups with CSI reporting periods of 4 ms and 16 ms, respectively.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘055 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.
	
For claim 16, ‘625 discloses following limitations:
A method for wireless communications by a user equipment (UE), comprising: 
(‘625: fig. 1, [0029] The BS 20 is generally a fixed station that communicates with the UE 10. 

	receiving an indication from a base station (BS) to group one or more UE antennas
	(‘625: see abstract, A user equipment receives an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas,[0086] In closed antenna selection in which a BS indicates a Tx antenna of a UE, the antenna group selection indicator may be transmitted from the BS to the UE. [0092] Referring to FIG. 13, a BS transmits an antenna group selection indicator to a UE (step S210).
	 grouping the one or more UE antennas into one or more groups based on the indication.
	(‘625: [0008] Tx antenna selection of the UE may be indicated using the control information transmitted through the downlink control channel, or may be determined according to a predetermined rule. [0107] It is described herein that the BS reports the antenna group selection indicator to the UE according to closed-loop antenna selection. ---Further, the UE may select the Tx antenna according to a predetermined rule, and may report the selected Tx antenna to the BS by using the antenna selection indicator. In this case, the UE may transmit the antenna selection indicator together with data through a 
PUCCH or a PUSCH.)
	and sending a message to the BS including information indicating the one or more groups.
	(‘625: [0107] the UE may transmit the antenna selection indicator together with data through a PUCCH or a PUSCH.)
	‘625 does not disclose following limitations, which are disclosed by ‘055, as follows:
and a time at which the UE uses the one or more groups, a duration that the UE uses the one or more groups, or both.
(‘055: [0043] The user equipment comprises one or more processors. The one or more processors are configured to obtain information about a grouping of a plurality of antenna ports corresponding to a plurality of channel state information reference signals (CSI-RS) into at least a first CSI-RS antenna port group and a second CSI-RS antenna port group, the first CSI-RS antenna port group having a first transmission periodicity and the second CSI-RS antenna port group having a 
second transmission periodicity such that the CSI-RS corresponding to the antenna ports of the first CSI-RS antenna port group are transmitted at a different time than the CSI-RS corresponding to the antenna ports of the second CSI-RS antenna port group. The one or more processors are configured to perform CSI measurements on CSI-RS corresponding to the first CSI-RS antenna port group transmitted according to the first transmission periodicity and on CSI-RS corresponding to the second CSI-RS antenna port group transmitted according to the second transmission periodicity. The one or more processors are configured to report CSI measurement results to a network node.[0088]. UE 110 may report CSI for the first and second antenna port groups with CSI reporting periods of 4 ms and 16 ms, respectively.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘055 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

	For claim 17, A method for wireless communications by a base station (BS), comprising: 
	(‘625: [0027] FIG. 1 shows a structure of a wireless communication system. The wireless communication system may have a network structure of an evolved-universal mobile telecommunications system (E-UMTS). [0028] Referring to FIG. 1, an evolved-UMTS terrestrial radio access network (E-
UTRAN) includes at least one base station (BS) 20 which provides a control plane and a user plane.)
	receiving , from a user equipment (UE), a message including information indicating one or more groups of one or more UE antennas; and 
	(‘625: [0012] The method includes: transmitting an antenna group selection indicator (message) indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas; [0086]--- Alternatively, in open loop antenna selection in which the UE selects its own Tx antenna, the antenna group selection indicator may be transmitted from the UE to the BS.
[0106] The BS receives the data transmitted through the Tx antenna indicated by the antenna group 
selection indicator. [0107] the UE may transmit the antenna selection indicator together with data through a PUCCH or a PUSCH.) 
	communicating with the one or more groups of one or more UE antennas based on the indication.
antenna group selection indicator (step S220). The UE transmits data through the selected Tx antenna (step S230). --- The BS receives the data transmitted through the Tx antenna indicated by the antenna group selection indicator.)
	‘625 does not disclose following limitations, which are disclosed by ‘055, as follows:
and a time at which the UE uses the one or more groups, a duration that the UE uses the one or more groups, or both.
(‘055: [0043] The user equipment comprises one or more processors. The one or more processors are configured to obtain information about a grouping of a plurality of antenna ports corresponding to a plurality of channel state information reference signals (CSI-RS) into at least a first CSI-RS antenna port group and a second CSI-RS antenna port group, the first CSI-RS antenna port group having a first transmission periodicity and the second CSI-RS antenna port group having a second transmission periodicity such that the CSI-RS corresponding to the antenna ports of the first CSI-RS antenna port group are transmitted at a different time than the CSI-RS corresponding to the antenna ports of the second CSI-RS antenna port group. The one or more processors are configured to perform CSI measurements on CSI-RS corresponding to the first CSI-RS antenna port group transmitted according to the first transmission periodicity and on CSI-RS corresponding to the second CSI-RS antenna port group transmitted according to the second transmission periodicity. The one or more processors are configured to report CSI measurement results to a network node.[0088]. UE 110 may report CSI for the first and second antenna port groups with CSI reporting periods of 4 ms and 16 ms, respectively.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘055 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

	For claim 30, A method for wireless communications by a base station (BS), comprising:
	(.625: [0027] FIG. 1 shows a structure of a wireless communication system. The wireless 
communication system may have a network structure of an evolved-universal mobile telecommunications 

	 signaling a user equipment (UE) to group one or more UE antennas into one or more UE antenna groups; and 
	(‘625:see abstract: fig. 13, S210 A user equipment receives an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas, [0086] Further, the UE may select the Tx antenna according to a predetermined rule,) the antenna group selection indicator may be transmitted from the BS to the UE. [0107] It is described herein that the BS reports the antenna group selection indicator to the UE according to closed-loop antenna selection.
	receiving, from the UE, a message including information indicating one or more groups of one or more UE antennas 
	(‘625:[0086] When using 4 Tx antennas and 2 power amplifiers, 6 antenna groups can be created, and signaling related thereto may indicate all of the 6 antenna groups or may indicate only some determined antenna groups. An activated antenna group may be indicated by an antenna group selection indicator having one or more bits. The antenna group selection indicator indicates an antenna group including two or more activated Tx antennas among a plurality of Tx antennas. --- Alternatively, in open loop antenna selection in which the UE selects its own Tx antenna, the antenna group selection indicator may be transmitted from the UE to the BS.)
	receiving a transmission from the UE via one or more of the UE antenna groups.
	(‘625: [0008] the Tx antenna may be selected by the UE on a slot or sub frame basis. [0009] The UE may selectively transmit and receive data by using some of the 4 Tx antennas ( Reads on done or more groups). [0106] The UE selects a Tx antenna to be activated according to the antenna group selection indicator (step S220). The UE transmits data through the selected Tx antenna (step S230).
‘625 does not disclose following limitations, which are disclosed by ‘055, as follows:
and a time at which the UE uses the one or more groups, a duration that the UE uses the one or more groups, or both.
(‘055: [0043] The user equipment comprises one or more processors. The one or more 
grouping of a plurality of antenna ports corresponding to a plurality of channel state information reference signals (CSI-RS) into at least a first CSI-RS antenna port group and a second CSI-RS antenna port group, the first CSI-RS antenna port group having a first transmission periodicity and the second CSI-RS antenna port group having a second transmission periodicity such that the CSI-RS corresponding to the antenna ports of the first CSI-RS antenna port group are transmitted at a different time than the CSI-RS corresponding to the antenna ports of the second CSI-RS antenna port group. The one or more processors are configured to perform CSI measurements on CSI-RS corresponding to the first CSI-RS antenna port group transmitted according to the first transmission periodicity and on CSI-RS corresponding to the second CSI-RS antenna port group transmitted according to the second transmission periodicity. The one or more processors are configured to report CSI measurement results to a network node.[0088]. UE 110 may report CSI for the first and second antenna port groups with CSI reporting periods of 4 ms and 16 ms, respectively.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘055 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

	For claims 2 and 18, ’625 in view of ‘055 discloses all limitations of subject matter, as applied to preceding claims 1 and 17 respectively. In addition, ‘625 discloses :
	(Claim 2) wherein the grouping is based on a message from the BS..
	(Claim 18) transmitting a message to the UE to form the one or more groups, wherein the indication is received in response to the message.
	(‘625:see abstract: fig. 13, S210 A user equipment receives an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas, [0107] It is described herein that the BS reports the antenna group selection indicator to the UE according to closed-loop antenna selection. In case of using open-loop antenna selection, the 
BS may not report the antenna group selection indicator. Further, the UE may 
select the Tx antenna according to a predetermined rule, [0086] the UE selects its own Tx antenna, the


	For claims 3 and 19, ’625 in view of ‘055 discloses all limitations of subject matter, as applied to preceding claims 1&2 and 17&18 respectively. In addition, ‘625 discloses 
	wherein the message from the BS indicates the one or more UE antennas to include in the one or more groups.
	(‘623:see claim1,. A method of transmitting control information in a wireless communication system, the method comprising: transmitting an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas.

	For claim 8, ‘625 in view of ‘055 discloses all limitations  of subject matter, as applied to preceding claim 1, ‘625 does not disclo following limitation, which is disclosed by ‘055, as follows:
	providing information to the BS regarding UE antennas of the one or more UE antennas having one or more parameters changed by the grouping. 
(‘055: [0086] UE 110 may then compute one or more channel state information parameters 
based on the  updated channel matrix. UE 110 may then report updated CSI measurement results to network node 115.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘055 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.
	
For claims 10 and 26, ’625 in view of ‘055 discloses all limitations  of subject matter, as applied to 
preceding claims 1 and 17 respectively. In addition, ‘625 discloses following limitation:
	receiving from the BS, in response to the indication of the one or more groups, a second indication of one or more reference signal parameters for the one or more groups.
	(‘625: see abstract and [0013], id: A user equipment receives an antenna group selection indicator 
indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas, selects a transmit antenna to be activated according to the antenna group selection indicator.  Further in [0076] In MU-MIMO, a dedicated reference signal to which a precoding weight is applied may be used. The precoding weight is used to transmit data to a specific UE. The dedicated reference signal may also be referred to as a demodulation reference signal or a dedicated pilot. The dedicated reference signals applied to respective UEs are orthogonal to each other by using different cycling shifts. )
‘625 does not disclose following limitations, which are disclosed by ‘055, as follows:
and a time at which the UE uses the one or more groups, a duration that the UE uses the one or more groups, or both.
(‘055: [0043] The user equipment comprises one or more processors. The one or more processors are configured to obtain information about a grouping of a plurality of antenna ports corresponding to a plurality of channel state information reference signals (CSI-RS) into at least a first CSI-RS antenna port group and a second CSI-RS antenna port group, the first CSI-RS antenna port group having a first transmission periodicity and the second CSI-RS antenna port group having a second transmission periodicity such that the CSI-RS corresponding to the antenna ports of the first CSI-RS antenna port group are transmitted at a different time than the CSI-RS corresponding to the antenna ports of the second CSI-RS antenna port group. The one or more processors are configured to perform CSI measurements on CSI-RS corresponding to the first CSI-RS antenna port group transmitted according to the first transmission periodicity and on CSI-RS corresponding to the second CSI-RS antenna port group transmitted according to the second transmission periodicity. The one or more processors are configured to report CSI measurement results to a network node.[0088]. UE 110 may report CSI for the first and second antenna port groups with CSI reporting periods of 4 ms and 16 ms, respectively.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘055 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

Claims 4-5, 9, 12, 20-21, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over '625 in view 
of '055, as applied to preceding claims above, and further in view of Zhang et al (US 20190327045), henceforth, ‘045
	For claims 4 and 20, ‘625 in view of ‘055 discloses all limitations  of subject matter, as applied to preceding claims 1-2 and 17-18 respectively, with the exception of following limitations, which are disclosed by ‘045, as follows:
	wherein: the message from the BS indicates one or more target parameters; and grouping the one or more UE antennas into the one or more groups is based on the one or more target parameters.
	(‘045: [0263] The UE 450 at least: receives a first information, the first information being used to indicate 
a first parameter, the first parameter being associated to one of L spatial parameter sets, the L spatial parameter sets are respectively in one-to-one correspondence with L time domain resources,. ---the first parameter is used to determine a transmitting antenna port group of the first wireless signal, the antenna port group consisting of a positive integer of antennas port(s).Reads on target parameters, see specification of instant application [0072])
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘045 with those of ‘625 in view of ‘055 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

	For claims 5 and 21, ‘625 in view of ‘055 discloses all limitations  of subject matter, as applied to preceding claims 1&2 &4 and 17 &18 &20 respectively, with the exception of following limitations, which are disclosed by ‘045, as follows:
	wherein the one or more target parameters comprise a target rank, a target precoder size, a target beam parameter, a target antenna port, or a combination thereof.
	(‘045:[0263] The UE 450 at least: receives a first information, the first information being used to indicate a first parameter, ,. ---the first parameter is used to determine a transmitting antenna port group of the first wireless signal, the antenna port group consisting of a positive integer of antennas port(s).Reads on target parameters, see specification of instant application [0072]wherein the UE performs the grouping (e.g., a time that the UE applies, or begins to use, the grouping), a duration that the grouping applies, or both. In some examples, the UE indicates the UE antennas and/or UE antenna groups affected by the grouping, the UE antennas included in the at least one antenna group, or both. In some examples, the UE indicates one or more parameters (or a change to the parameters) associated with the at least one UE antenna group, such as a rank, a precoder size, beam parameters, UE antenna ports, or a combination thereof.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘045 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

	For claims 9, ‘625 in view of ‘055 discloses all limitations  of subject matter, as applied to preceding 
claims 1, with the exception of following limitations, which are disclosed by ‘045, as follows:
	providing information to the BS regarding one or more parameters associated with the one or more groups, the one or more parameters including a rank, a precoder size, one or more beam parameters, one or more UE antenna ports, or a combination thereof.	
	(‘045: [0263] The UE 450 at least: receives a first information, the first information being used to indicate a first parameter, the first parameter being associated to one of L spatial parameter sets, the L spatial parameter sets are respectively in one-to-one correspondence with L time domain resources,. ---the first parameter is used to determine a transmitting antenna port group of the first wireless signal, the antenna port group consisting of a positive integer of antennas port(s).Reads on target parameters, see specification of instant application [0072] wherein the UE performs the grouping (e.g., a time that the UE applies, or begins to use, the grouping), a duration that the grouping applies, or both. In some examples, the UE indicates the UE antennas and/or UE antenna groups affected by the grouping, the UE antennas included in the at least one UE antenna group, or both. In some examples, the UE indicates one or more parameters (or a change to the parameters) associated with the at least one UE antenna group, such as a rank, a precoder size, beam parameters, UE antenna ports, or a combination thereof.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘045 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

	receiving a configuration from the BS of one or more sounding reference signal (SRS) resource sets, each SRS resource set comprising one or more SRS resources, and each SRS resource set being associated with one of the one or more groups.
	(‘045:  [0132] In one embodiment, the first parameter includes at least one of PMI (Precoding Matrix Indicator), CRI (CSI-reference Signal Resource Indicator), SRI ( Sounding Reference Signal Resource Indicator), and 
SSBRI (Synchronization Signal Block Resource Indicator).)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘045 with those of ‘625 in view of ‘055for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

Claims 6, 11, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over '625 in view of 055, as applied to preceding claims above, and further in view of Koskela et al (US 20190089420), henceforth, ‘420
	For claims 6 and 22, ‘625 in view of 055 discloses all limitations  of subject matter, as applied to preceding claims 1, and 17 with the exception of following limitations, which are disclosed by ‘420, as follows:
	receiving a request from the BS to provide the information indicating the one or more groups, wherein the indication is sent in response to the request.
	(‘420: [0036] According to some embodiments, the method comprises causing a request to be sent from said access point (Base station)  to the user device and in response to said request, receive said information on said at least one beam group from said user device. Reads on limitation , because beam groups correspond to group of antennas obviously. [0161] Each receiver beam space configuration may be defined by different receiver antenna 
port and beam configurations at a user equipment device)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘420 with those of ‘625 jn view of 055 and, further, in view of ‘420 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

applied to preceding claims 1, and 17 with the exception of following limitations, which are disclosed by ‘420, as follows:
	sending another indication to the BS of a preferred number of UE antenna groups.
	(‘420: [0008] [0008---, the method comprises causing preference information to be provided to said access point indicating which of said groups is to be preferentially used)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of 
‘420 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over '625 in view of 055 and ‘420, as applied to preceding claims above, and further in view of Zhang et al (US 20190327045), henceforth, ‘045.
For claims 25, ‘625 in view of ‘055 and 420 discloses all limitations  of subject matter, as applied to preceding claims 17 &22, with the exception of following limitations, which are disclosed by ‘045, as follows:
	wherein the information regarding the one or more groups indicates one or more parameters associated with each group including a rank, a precoder size, one or more beam parameters, one or more UE antenna ports, or a combination thereof.	
(‘045: [0263] The UE 450 at least: receives a first information, the first information being used to indicate a first parameter, the first parameter being associated to one of L spatial parameter sets, the L spatial parameter sets are respectively in one-to-one correspondence with L time domain resources,. ---the first parameter is used to determine a transmitting antenna port group of the first wireless signal, the antenna port group consisting of a positive integer of antennas port(s).Reads on target parameters, see specification of instant application [0072] wherein the UE performs the grouping (e.g., a time that the UE applies, or begins to use, the grouping), a duration that the grouping applies, or both. In some examples, the UE indicates the UE antennas and/or UE antenna groups affected by the grouping, the UE antennas included in the at least one UE antenna group, or both. In some examples, the UE indicates one or more parameters (or a change to the parameters) associated with the at least one UE antenna group, such as a rank, a precoder size, beam parameters, UE antenna ports, or a combination

	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘045 with those of ‘625 in view of ‘055 and ‘420 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over '625 in view of '055, and ‘420 as 
applied to preceding claims  17 and 22above,
For claim 24, ‘625 in view of ‘055 and, further, in view of ‘420 discloses all limitations  of subject matter, as applied to preceding claims 17 &22 . ‘625 does not disclose following limitation , which is disclosed by ‘055, as follows:
	providing information to the BS regarding UE antennas of the one or more UE antennas having one or more parameters changed by the grouping. 
(‘055: [0086] UE 110 may then compute one or more channel state information parameters 
based on the  updated channel matrix. UE 110 may then report updated CSI measurement results to network node 115.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘055 with those of ‘625 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over '625 in view of '055 and '045 , as applied to preceding claims 1 and 12, as above, and, further, in view of Maattanen et al (20190280835), henceforth, ‘835.
	For claim 13, ‘625 in view of ‘055 and 045 discloses all limitations  of subject matter, as applied to preceding claims 1 and 12, ‘625 does not disclose following limitation, which are disclosed by ‘055, as follows:
and a time at which the UE uses the one or more groups, a duration that the UE uses the one or more groups, or both.
(‘055: [0043] The user equipment comprises one or more processors. The one or more
grouping of a plurality of antenna ports corresponding to a plurality of channel state information reference signals (CSI-RS) into at least a first CSI-RS antenna port group and a second CSI-RS antenna port group, the first CSI-RS antenna port group having a first transmission periodicity and the second CSI-RS antenna port group having a second transmission periodicity such that the CSI-RS corresponding to the antenna ports of the first CSI-RS antenna port group are transmitted at a different time than the CSI-RS corresponding to the antenna ports of the second CSI-RS antenna port group. The one or more processors are configured to perform CSI measurements on CSI-RS corresponding to the first CSI-RS antenna port group transmitted according to the first transmission periodicity and on CSI-RS corresponding to the second CSI-RS antenna port group transmitted according to the second transmission periodicity. The one or more processors are configured to report CSI measurement results to a network node.[0088]. UE 110 may report CSI for the first and second antenna port groups with CSI reporting periods of 4 ms and 16 ms, respectively.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date  to combine limitation of ‘055 with those of ‘625 in view of ‘055 and ‘045 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.
‘625 in view of ‘055 and ‘045 does not disclose following limitations, which are disclosed by ‘8355, as follows:
	receiving signaling from the BS activating or deactivating one or more of the configured SRS resource sets based on the indication of the one or more groups.
	(‘835: [0263] [0238] Embodiment 33: A User Equipment, UE, for activating a semi-persistent sounding reference signal resource for a wireless device in a cellular communications network, the UE comprising : antennas configured to send and receive wireless signals; radio front-end circuitry connected to the antennas and to processing circuitry, and configured to condition signals communicated between the antenna and the processing circuitry; the processing circuitry being configured to perform any of the steps of any of the Group A embodiments;)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of 

transmitting antenna port group of the first wireless signal.

	For claim 14, ‘625 in view of ‘055 and 045 and, further, in view of ‘835 discloses all limitations  of subject matter, as applied to preceding claims 1 and 12-13, with the exception of following limitations, which are disclosed by ‘835 only, as follows:
	wherein the signaling activates one or more SRS resource sets associated with a plurality of UE antenna groups for a multi-panel physical uplink shared channel (PUSCH) transmission.
	(‘835: [0014] Information other than TPMI is generally used to determine the uplink MIMO transmission state, such as SRS Resource Indicators (SRIs) as well as Transmission Rank Indicator (TRIs). These parameters, as well as the Modulation and Coding State (MCS), and the uplink resources where Physical Uplink Shared Channel ( PUSCH) is to be transmitted, are also determined by channel measurements derived from SRS transmissions from the UE. The transmission rank, and thus the number of spatially multiplexed layers, is reflected in the number of columns of the precoder W. For efficient performance, it is important that a transmission rank that matches the channel properties is selected.)
	It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘835 with those of ‘625 in view of ‘055 and ‘045 for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal.

Claims 15 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over '625 in view of '055, as applied to preceding claims 1 and 17 above, and further in view of Maattanen et al (20190280835), henceforth, ‘835.
	For claim 15 and 29, 625 in view of ‘055 discloses all limitations  of subject matter, as applied to preceding claims 1 and 17 respectively, with the exception of following limitations, which are disclosed by ‘835, as follows:
	wherein at least one of the one or more groups comprises a UE antenna 
panel..
	(‘835: [0128] the antenna 562 may comprise one or more omni-directional, sector, or panel antennas 

It is obvious to a person of ordinary skill to have combined before the effective filing date limitation of ‘835 with those of ‘625 in view of ‘055for the advantage of given antenna port to determine a transmitting antenna port group of the first wireless signal. 
Response to Arguments
Applicant's arguments filed  8/10/20 have been fully considered but they are not persuasive, as explained below:
Applicant’s argument
Applicant submits that the amendment to claim 1 (and similar amendments to the other independent claims), incorporating subject matter of dependent claim 7, presents the claims in better form for consideration on appeal (See C.F.R. § 1.116(b)(2)) and the amendment incorporates an already searched dependent claim and therefore does not require additional search.
Examiner’s response
In response, Examiner respectfully submit that in view of database being changing over a period of 3 months, an update search for amended limitations in combination of rest of claims is warranted. It was discussed with Applicant’s representative on 1.12.21 , see Interview Summary.
Applicant’s argument
"A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). "The identical invention must be shown in as complete detail as is contained in the ... claim." Richardson v. Suzuki Motor Co., 868 F.2d 1226, 1236, 9 USPQ2d 1913, 1920 (Fed. Cir. 1989). The elements must be arranged as required by the claim. In re Bond, 910 F.2d 831, 15 USPQ2d 1566 (Fed. Cir. 1990).
Examiner’s response
In response, Examiner respectfully states that new grounds of rejection as a result of amendment to claims 1, 16, 17 and 30, have been applied. Arguments by applicant are, therefore, moot in view of new grounds of rejection 
Applicant’s argument

Examiner’s response 
In response Examiner respectfully states that (‘625: [0008] A UE having multiple antennas may transmit data through all or some antennas. Tx antenna selection of the UE may be indicated using the control information transmitted through the downlink control channel, or may be determined according to a predetermined rule. For example, a base station (BS) may provide a UE having two Tx antennas with control information regarding selection of a first antenna or a second antenna. Alternatively, the Tx antenna may be selected by the UE on a slot or subframe basis.[0012] ---transmitting an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas and 
sending a message to a base station (BS)  including information indicating the one or more groups.	
           (‘625: [0008] the Tx antenna may be selected by the UE on a slot or subframe basis.[0012] ---transmitting an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas, [0012] The method includes: transmitting an antenna group selection indicator indicating an antenna group comprising two or more activated transmit antennas among a plurality of transmit antennas; [0106] The BS receives the data transmitted through the Tx antenna indicated by the antenna group selection indicator. [0086]--- Alternatively, in open loop antenna selection in which the UE selects its own Tx antenna, the antenna group selection indicator may 
be transmitted from the UE to the BS.) [0106] The UE selects a Tx antenna to be activated according 
to the antenna group selection indicator (step S220). The UE transmits data through the selected Tx antenna (step S230).[0107] In case of using open-loop antenna selection, the BS may not report the antenna group selection indicator. Further, the UE may select the Tx antenna according to a predetermined rule, and may report the selected Tx antenna to the BS by using the antenna selection indicator. In this case, the UE may transmit the antenna selection indicator together with data through a PUCCH or a PUSCH.)
	‘625 does not disclose following limitations, which are disclosed by ‘055, as follows:
and a time at which the UE uses the one or more groups, a duration that the UE uses the one or more groups, or both.
(‘055: [0043] The user equipment comprises one or more processors. The one or more processors are 
configured to obtain information about a grouping of a plurality of antenna ports corresponding to a plurality of channel state information reference signals (CSI-RS) into at least a first CSI-RS antenna port group and a second CSI-RS antenna port group, the first CSI-RS antenna port group having a first transmission periodicity and the second CSI-RS antenna port group having a second transmission periodicity such that the CSI-RS corresponding to the antenna ports of the first CSI-RS antenna port group are transmitted at a different time than the CSI-RS corresponding to the antenna ports of the second CSI-RS antenna port group. The one or more processors are configured to perform CSI measurements on CSI-RS corresponding to the first CSI-RS antenna port group transmitted according to the first transmission periodicity and on CSI-RS corresponding to the second CSI-RS antenna port group transmitted according to the second transmission periodicity. The one or more processors are configured to report CSI measurement results to a network node.[0088]. UE 110 may report CSI for the first and second antenna port groups with CSI reporting periods of 4 ms and 16 ms, respectively.)
In  light of above explanation, all arguments by applicant have been responded and all arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be 
directed to INDER P MEHRA whose telephone number is (571)272-3170.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/INDER P MEHRA/
           Primary Examiner, Art Unit 2647